Case 2:19-cv-01848-GW-SS Document 49 Filed 12/11/19 Page 1 of 3 Page ID #:771




  1 Kevin Fisher (State Bar No. 131455)
    Praxis Law
  2 P.O. Box 26249
    Los Angeles, CA 90026
  3 Telephone: (310) 862-1225
    Facsimile: (310) 388-0805
  4 rkf@fkslaw.net
  5 Julian Brew (State Bar No. 150615)
    Cypress, LLP
  6 11111 Santa Monica Boulevard, Suite 500
    Los Angeles, CA 90025
  7 Telephone: (424) 317-6220
    Facsimile: (424) 750-5100
  8 julian@cypressllp.com
  9 Attorneys for Plaintiffs
    SWEETWATER MALIBU CA LLC and
 10 TEODORO NGUEMA OBIANG
    MANGUE
 11
 12
                                 UNITED STATES DISTRICT COURT
 13
                                CENTRAL DISTRICT OF CALIFORNIA
 14
 15
    SWEETWATER MALIBU CA, LLC, a               Case No. 2:19-CV-01848-GW-SS
 16 California limited liability company,
                                               STATUS REPORT
 17                Plaintiff,
 18         vs.                                Judge: Hon. George H. Wu
 19 MAURICIO UMANSKY; UMRO
    REALTY CORP., a California                 Date of Filing: March 13, 2019
 20 corporation, dba THE AGENCY,               Trial Date:     March 31, 2020
 21                Defendants.
 22
 23
 24
 25
 26
 27
 28
                                                             CASE NO. 2:19-CV-01848-GW-SS
                                                                          STATUS REPORT
Case 2:19-cv-01848-GW-SS Document 49 Filed 12/11/19 Page 2 of 3 Page ID #:772




  1                                   STATUS REPORT
  2         The Status Conference Report filed yesterday was an incorrect version
  3
      erroneously filed and not approved by the parties. The following is the correct
  4
      version.
  5
  6         The parties have agreed in principle to settle this matter. Because of ongoing
  7
      difficulties in obtaining DOJ approval for use of the proceeds of the sale of the
  8
  9 Sweetwater property for the benefit of the people of Equatorial Guinea (“EG”) as
 10 provided in the settlement agreement governing its sale, however, plaintiffs believe
 11
      the proposed settlement should provide that any settlement proceeds be deposited
 12
 13 into a separate account for immediate use for projects benefiting the people of EG.
 14         Because DOJ is not a party to this lawsuit and the claims arose after the
 15
      settlement of the underlying case, it is unclear whether DOJ approval is required for
 16
 17 the settlement proceeds to be used in this manner instead of being deposited with the
 18 proceeds of the sale where they could only be used with the agreement of
 19
      DOJ. Plaintiffs’ counsel therefore has had discussions with DOJ to determine
 20
 21 whether it objects to this provision, including an in-person meeting in Washington
 22 DC that included plaintiffs’ counsel, DOJ representatives, the US Ambassador to
 23
    EG, and the EG Ambassador to the US.
 24
 25       The DOJ representatives have indicated that they are inclined to agree to the

 26 proposed arrangement for use of the funds or at least not object. However, plaintiffs
 27
 28
                                                -1-                  CASE NO. 2:11-03582-GW-SS
                                                                              STATUS REPORT
Case 2:19-cv-01848-GW-SS Document 49 Filed 12/11/19 Page 3 of 3 Page ID #:773




  1 have not been able to obtain written confirmation that would enable them to finalize
  2
      the settlement documentation
  3
  4
  5 Dated: December 10, 2019
  6
  7
  8                                  By                     /s/
                                       Kevin Fisher
  9                                    Attorney for Plaintiffs Teodoro Nguema
 10                                    Obiang Mangue and Sweetwater Malibu, LLC

 11
 12 Dated: December 10, 2019         DLA PIPER
 13
 14
 15                                  By                 /s/
                                       Levi Heath
 16                                    Attorneys for Defendants Mauricio Umansky
 17                                    and UMRO Realty, Inc. dba The Agency

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -2-
